Citation Nr: 1031341	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  05-34 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of cold injury of the right foot.

2.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of cold injury of the left foot, prior 
to July 14, 2004.

3.  Entitlement to an initial disability rating in excess of 
20 percent for residuals of cold injury of the left foot, from 
July 14, 2004.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to 
November 1952.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which granted service connection for residuals of a 
cold injury of the left foot, assigning a 10 percent evaluation, 
and residuals of a cold injury of the right foot, assigning a 
10 percent evaluation, both effective December 17, 2002.  In 
July 2004, the Veteran submitted a notice of disagreement (NOD) 
and subsequently perfected his appeal in October 2005.  His case 
is currently under the jurisdiction of the RO in St. Petersburg, 
Florida.

In April 2010, the Veteran presented sworn testimony during a 
Travel Board hearing in St. Petersburg, Florida, which was 
chaired by the undersigned Veterans Law Judge.  A transcript of 
the hearing has been associated with the Veteran's claims file.

In an October 2004 rating decision, the Philadelphia RO increased 
the Veteran's disability rating for residuals of a cold injury of 
the left foot to 20 percent, effective July 14, 2004.  Because 
the RO did not assign the maximum disability rating possible, the 
appeal for a higher evaluation remains before the Board.  See AB 
v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed an 
NOD as to an RO decision assigning a particular rating, a 
subsequent RO decision assigning a higher rating, but less than 
the maximum available benefit, does not abrogate the pending 
appeal).

Since the Veteran perfected his appeal from the assignment of an 
initial 10 percent disability rating, the Board will address 
whether he was entitled to a disability rating higher than 
10 percent prior to July 14, 2004, and whether he is entitled to 
a disability rating higher than 20 percent from July 14, 2004.  
Therefore, the issues on appeal have been rephrased as shown 
above.  The Veteran is not prejudiced by such recharacterization 
of the issues.

In January 2008, the Board remanded the Veteran's claims to the 
RO/Appeals Management Center (AMC) for further evidentiary 
development.  Again in October 2009, the Board remanded the 
Veteran's claims to the RO in order to schedule the Veteran for a 
Travel Board hearing.  The Board is obligated by law to ensure 
that the AMC complies with its directives; where the remand 
orders of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

As noted above, the Veteran was scheduled for and attended a 
Travel Board hearing in April 2010.  Accordingly, all remand 
instructions issued by the Board have been complied with and this 
matter is once again before the Board.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  
VA will notify the Veteran if further action on his part is 
required.



REMAND

After a thorough review of the Veteran's claims file, the Board 
has determined that additional evidentiary development is 
necessary prior to the adjudication of the Veteran's claims of 
entitlement to increased initial ratings for residuals of cold 
injuries to the right and left feet.

The Board is cognizant of the fact that the Veteran's case has 
been in adjudicative status since 2004, and that it has been 
remanded in the past. Consequently, the Board wishes to assure 
the Veteran that it would not be remanding this case again unless 
it was essential for a full and fair adjudication of his claims.

At his April 2010 hearing, the Veteran testified that he had 
received recent treatment for his cold injury residuals at the VA 
Medical Centers (VAMCs) in Daytona, Florida and Gainesville, 
Florida.  Specifically, he indicated that he had undergone x-rays 
at Daytona VAMC and electromyography (EMG) testing at the 
Gainesville VAMC.  The Veteran's representative indicated that 
they would obtain the identified VA treatment records and submit 
them to the Board.  In May 2010, the Veteran's representative 
submitted a copy of the March 2010 x-ray report from the Daytona 
VAMC, with an August 2010 waiver of AOJ review.  However, the 
Veteran and his representative did not submit any additional 
treatment records relating to EMG testing or from the Gainesville 
VAMC.  VA has an obligation under the Veterans Claims Assistance 
Act of 2000 to associate all relevant records in VA's possession 
with the claims file of a veteran.  See 38 C.F.R. § 3.159 (2009).  
As such, the AMC must obtain any treatment records from the 
Gainesville VAMC, Daytona VAMC, and any other VA facility 
identified by the Veteran.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Obtain and associate with the claims file 
any outstanding VA treatment records from the 
VAMCs in Daytona, Florida, Gainesville, 
Florida, and any other VA facilities 
identified by the Veteran.

2.  After completing the above action and any 
other notification or development deemed 
necessary, the Veteran's claims of 
entitlement to increased initial ratings for 
residuals of cold injuries to the right and 
left feet should be readjudicated.  If either 
claim remains denied, a supplemental 
statement of the case should be provided to 
the Veteran and his representative.  After 
they have had an adequate opportunity to 
respond, the case should be returned to the 
Board for further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & 
Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) 
(2009).

